Per Curiam.
In this action for damages for breach of a contract to build a fireplace and chimney, respondent recovered a judgment for $530. The respondent’s claim is that the appellant guaranteed that the fireplace would not smoke. The trial court found that such a guarantee had been made, and our examination of the facts does not warrant us in saying that they preponderate against that finding.
*285The trial court, however, was in error in awarding judgment in the amount it did, for the judgment should not have exceeded the contract price of $150, and is modified to that amount.